 1                                   IN THE DISTRICT COURT OF GUAM
                                           TERRITORY OF GUAM
 2                                        BANKRUPTCY DIVISION
 3   In re:                                          Chapter 11
 4
     ARCHBISHOP OF AGAÑA,                            Case No. 19-00010
 5   a Corporation Sole,
 6                               Debtor.
 7
                                           JOINT STATUS REPORT
 8
 9            The Archbishop of Agaña, a Corporation Sole (“Debtor”), by and through its
10   undersigned counsel, Elsaesser Anderson, Chtd., and the Office Committee of Unsecured
11   Creditors (“Committee”), by and through its counsel, Stinson LLP, submit this joint status
12   report pursuant to the Court's April 24, 2020, Order. [Doc. 405].
13            The Committee and Debtor met and conferred on April 28, 2020 (Pacific Time)
14   regarding the unresolved issues that led the Committee to file the Application to Employ
15   Ankura Consulting Group, LLC. The parties have reached a partial agreement on the status
16   of the production of documents, and the Debtor has agreed to take the following actions to
17   comply with the Committee's requests for discovery:
18       A. The Debtor and Committee have discussed, but have not yet officially agreed to, a
19            response date to the Committee's Second Set of Request for the Production of
20            Documents and First Set of Interrogatories. The parties anticipate the first round of
21            documents will be produced on or before May 18, 2020 (Pacific Time) and will be
22            finalized on or before June 30, 2020 (Pacific Time).
23       B. The Debtor agreed to make its attorneys from Patterson Buchanan Fobes & Leitch,
24
              Inc., P.S. and Blank Rome available for an informal interview with the Committee
25
              and its insurance attorneys, regarding the Debtor's efforts to locate missing insurance
26
              policies. The Debtor's attorneys provided a written response on May 1, 2020 (Pacific
27
              Time) to the Committee's questions, and a telephone interview occurred on May 5,
28


     STIPULATION TO EXTEND
           Case
     RESPONSE   19-00010
              DATE -- 1    Document 429 Filed 05/09/20 Page 1 of 4
     CORE/3515288.0002/159334592.1
 1
              2020 (Pacific Time). Written confirmation regarding CNA’s diligent search for
 2
              policy information was provided.           The Committee has requested supporting
 3
              documents related to the Debtor's responses, and the attorneys at Patterson Buchanan
 4
              Fobes & Leitch, Inc., P.S. promised to produce these documents to the Committee as
 5
 6            soon as possible.

 7       C. The Debtor and the Committee have agreed to submit a revised proposed scheduling

 8            order in the Corporation Sole Adversary Case, 19-adv-00001, to adjust for the delays

 9            in the case.

10       D. The Debtor and Committee have agreed to schedule depositions of the following

11            parties:
12               i.      Josie Villanueva. The Committee conducted a deposition on May 5, 2020
13                       (Pacific) for four hours. The deposition has been continued for an additional
14                       four hours to a date and time to be agreed by the parties.
15              ii.      Richard Untalan. The Debtor has agreed to coordinate with Mr. Untalan to
16                       sit for a deposition. The Committee proposes to depose Mr. Untalan on a date
17                       between May 25 and June 5, 2020. The Committee continues to coordinate
18
                         with the Debtor on an agreed time and date for the deposition.
19
               iii.      Former Archbishop Apuron. The Debtor has agreed to cooperate in locating
20
                         former Archbishop Apuron. The Committee has attempted to serve Mr.
21
                         Apuron with a subpoena to sit for a deposition but was unable to locate him
22
                         at his primary residence. On April 28, 2020, the Committee contacted
23
                         Jacqueline Taitano Terlaje, Esq., known to represent Mr. Apuron in related
24
                         matters, in an effort to coordinate service. The Committee has received no
25
                         response from Ms. Terlaje. The Committee is aware that the Debtor continues
26
                         to make monthly payments to Mr. Apuron and has requested that the Debtor
27
                         make further efforts to aid in effectuating service of the subpoena.
28



             Case 19-00010 Document 429 Filed 05/09/20 Page 2 of 4
     Status Report
     CORE/3515288.0002/159334592.1
 1
               iv.     Chris Felix. The Committee proposes to depose Mr. Felix on issues related
 2
                       to his service on the Finance Council and his efforts to assess the value of the
 3
                       Debtor's real property. The Committee proposes to depose Mr. Felix on a date
 4
                       between May 25 and June 5, 2020. The Committee continues to coordinate
 5
 6                     with the Debtor on an agreed time and date for the deposition.

 7              v.     Jenni Shimizu. The Committee proposes to depose Ms. Shimizu on issues

 8                     related to her service on the Finance Council and her efforts to catalogue the

 9                     Debtor's real property. The Committee proposes to depose Ms. Shimizu on a

10                     date between May 25 and June 5, 2020. The Committee continues to

11                     coordinate with the Debtor on an agreed time and date for the deposition.
12             vi.     Joseph Rivera. The Committee proposes to depose Mr. Joseph Rivera
13                     regarding his time on the Finance Council and his knowledge of the Debtor's
14                     insurance history. The Committee proposes to depose Mr. Rivera on a date
15                     between May 25 and June 5, 2020. The Committee continues to coordinate
16                     with the Debtor on an agreed time and date for the deposition.
17            vii.     Deloitte & Touche. The Committee has meet and conferred with the
18
                       attorneys for Deloitte regarding a date for the production of documents. The
19
                       Committee and Deloitte anticipate filing an agreed Motion for 2004
20
                       Examination before May 30, 2020 setting forth a formal response date by
21
                       which Deloitte will produce documents. The Debtor has expressed its consent
22
                       to the Committee's efforts to subpoena documents from Deloitte.
23
             viii.     Future Depositions. The Committee and the Debtor have agreed to make
24
                       additional efforts to meet and confer upon the completion of the above
25
                       discovery to discuss whether additional steps are needed.
26
27
28



             Case 19-00010 Document 429 Filed 05/09/20 Page 3 of 4
     Status Report
     CORE/3515288.0002/159334592.1
 1
     Respectfully submitted,
 2
                                     ARCHBISHOP OF AGAÑA
 3
     Dated: May 8, 2020
 4                                   /s/ Bruce A. Anderson
                                     Ford Elsaesser, ISB #2205
 5                                   Bruce A. Anderson, ISB #3392
 6                                   ELSAESSER ANDERSON, CHTD.
                                     320 East Neider Avenue, Suite 102
 7                                   Coeur d'Alene, ID 83815
                                     Tel: (208) 667-2900
 8
                                     Fax: (208) 667-2150
 9                                   ford@eaidaho.com
                                     brucea@eaidaho.com
10
                                     John C. Terlaje
11                                   LAW OFFICE OF JOHN C. TERLAJE
12                                   Terlaje Professional Bldg., Suite 216
                                     194 Hernan Cortez Ave.
13                                   Hagåtña, Guam 96910
                                     Telephone: (671) 477-8894/5
14
                                     john@terlaje.net
15
16                                   OFFICIAL COMMITTEE OF UNSECURED
                                     CREDITORS
17
18
19   Dated: May 8, 2020              /s/ Andrew J. Glasnovich
                                     STINSON LLP
20
                                     Robert T. Kugler
21                                   Edwin H. Caldie
                                     Andrew Glasnovich
22                                   50 South Sixth Street, Ste. 2600
                                     Minneapolis, MN 550402
23
24
25
26
27
28



             Case 19-00010 Document 429 Filed 05/09/20 Page 4 of 4
     Status Report
     CORE/3515288.0002/159334592.1
